                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE


IN RE WILMINGTON TRUST                                 Master File No. 10-cv-0990-ER
SECURITIES LITIGATION
                                                      (Securities Class Action)

This document relates to: ALL ACTIONS




                                      MEMORANDUM


EDUARDO C. ROBRENO, J.                                                        November 19, 2018


               Presently before the Court are Plaintiffs’ “Motion for Final Approval of Class

Action Settlements and Plan of Allocation” and Plaintiffs’ “Motion for an Award of Attorney’s

Fees and Reimbursement of Litigation Expenses.” On behalf of themselves and other members

of the class, Lead Plaintiffs1 have agreed to two class action settlements:2 (i) a settlement with

the Wilmington Trust Defendants and Underwriter Defendants, and (ii) a settlement with KPMG

LLP (“KPMG”). The settlements will resolve the instant matter, in which Lead Plaintiffs allege

that Defendants violated federal securities laws by making false and misleading statements to




1
               The United States District Court for the District of Delaware appointed Merced
County Employees’ Retirement Association, the Coral Springs Police Pension Fund, the St.
Petersburg Firefighters’ Retirement System, the Pompano Beach General Employers Retirement
System, and the Automotive Industries Pension Trust Fund as Lead Plaintiffs, and Bernstein
Litowitz Berger & Grossman LLP and Saxena White P.A. as Lead Counsel. ECF No. 26.
2
                The settlements are embodied in two stipulations: the May 15, 2018 Stipulation
and Agreement of Settlement with the Wilmington Trust Defendants and Underwriter
Defendants, setting forth an agreement to settle claims against them for $200 million; and the
May 25, 2018 Stipulation and Agreement of Settlement with KPMG, setting forth an agreement
to settle claims against it for $10 million. ECF No. 821 Exhs. 1 & 2.
conceal Wilmington Trust Corporation’s (“Wilmington Trust”) true financial condition and

lending practices. Lead Plaintiffs allege that these statements caused investors to purchase stock

at artificially inflated prices and to suffer damages as a result.

                For the reasons that follow, the Court will grant both motions.

I.      BACKGROUND

        A.      Factual and Procedural History

                Beginning in November 2010, numerous securities class actions were filed

against certain Defendants in the United States District Court for the District of Delaware,

alleging violations of federal securities laws. On March 7, 2010, the Court consolidated the

various actions under the caption In re Wilmington Trust Securities Litigation pursuant to the

Private Securities Litigation Reform Act of 1995 (“PSLRA”), and appointed Lead Plaintiffs and

Lead Counsel.

                On May 16, 2011, Lead Plaintiffs filed their Consolidated Securities Class Action

Complaint. ECF No. 39. The matter was assigned to the Honorable Sue L. Robinson. After

several rounds of motions to dismiss and to amend, Lead Plaintiffs filed the operative complaint,

their Fourth Amended Consolidated Securities Class Action Complaint (“FAC”), on June 13,

2013. ECF No. 149.

                The FAC asserted claims for (i) violations of § 10(b) of the Securities Exchange

Act of 1934, and SEC Rule 10b-5, (ii) violations of § 20(a) of the Exchange Act, (iii) violations

of § 11 of the Securities Act of 1933, (iv) violations of § 12(a)(2) of the Securities Act, and (v)

violations of § 15 of the Securities Act. On March 20, 2013, the Court denied Defendants’

motions to dismiss the FAC as to all Defendants except two. ECF No. 185.




                                                   2
               On September 12, 2014, Lead Plaintiffs moved for class certification. ECF No.

259. On September 3, 2015, the Court granted Lead Plaintiff’s class certification motion in full,

appointed Lead Plaintiffs as “Class Representatives,” Lead Counsel as “Class Counsel,” and

Chimicles & Tikellis LLP as “Liaison Counsel” for the Class. ECF No. 406.

               On January 15, 2016, the Court approved notice to be disseminated to potential

members of the Class. ECF No. 429. The Class Notice informed Class Members of (i) the action

pending against the Defendants, (ii) the Court’s certification of the action as a class action, and

(iii) Class Members’ right to request exclusion from the Class. Id. Beginning on March 1, 2016,

the Class Notice was mailed to potential Class Members.

               On June 13, 2017, the Action was reassigned to the Honorable Eduardo C.

Robreno of the United States District Court for the Eastern District of Pennsylvania, sitting by

designation in the District of Delaware.

               At that time, Lead Plaintiffs, Wilmington Trust Defendants and Underwriter

Defendants reached an agreement to settle. The agreed-upon settlement stipulated that

Wilmington Trust would pay $200,000,000 in cash to resolve all claims against the Wilmington

Trust Defendants and Underwriter Defendants. On May 15, 2018, the parties signed the

stipulated settlement. On May 21, 2018, Lead Plaintiffs and KPMG reached an agreement

stipulating that KPMG would pay $10,000,000 to resolve all claims against it. On May 25, 2018,

Lead Plaintiffs and KPMG signed the stipulation. Lead Counsel assert that the total settlement

amount, $210 million, is the second largest securities class action recovery obtained in Delaware.

               On July 2, 2018, the Court held a hearing regarding the motion for preliminary

approval of the settlement agreements and granted the motion and approved the notice program

on July 10, 2018. ECF Nos. 824 & 825.



                                                  3
                From July 25, 2018 through September 14, 2018, the claims administrator, Epiq

Class Action & Claims Solutions, Inc. (“Epiq”), sent out the approved notice packets. Epiq also

published the notices as specified in the settlement agreements and maintained a toll-free

information line and website.

                Lead Counsel filed the current motions for final approval of the settlements and

for fees and costs on September 15, 2018. On October 25, 2018, Lead Counsel updated its filings

by reply indicating that no Class Member had objected to the settlements or request for

attorney’s fee and costs. The Court held a hearing on the two motions on November 5, 2018.

ECF No. 826.

        B.              The Proposed Class Action Settlements

                The terms of the proposed class action settlement agreements are set forth in the

Stipulation and Agreement of Settlement with Wilmington Trust Defendants and Underwriter

Defendants, ECF No. 821 Exh. 1, and the Stipulation and Agreement of Settlement with KPMG.

ECF No. 821 Exh. 2. The terms are outlined below.

                      1.        The Class

                The settlement agreements provide for a Class defined as follows:

        All persons or entities who purchased or otherwise acquired Wilmington Trust
        common stock during the period of January 18, 2008 up to November 1, 2010 (the
        “Class Period”), including all persons or entities who purchased shares of
        Wilmington Trust common stock issued in the secondary common stock offering
        that occurred on or about February 23, 2010 (the “Offering”), and were damaged
        thereby.3


3
                Excluded from the Class are: (i) Defendants; (ii) members of the Immediate
Family of each Individual Defendant; (iii) any person who was an Officer or director of
Wilmington Trust, KPMG, or any of the Underwriter Defendants during the Class Period; (iv)
any firm, trust, corporation, Officer, or other entity in which any Defendant has or had a
controlling interest; (v) any person who participated in the wrongdoing alleged herein; and (vi)
the legal representatives, agents, affiliates, heirs, beneficiaries, successors-in-interest, or assigns
of any such excluded party; provided that Investment Vehicles meeting the criteria as defined
                                                   4
ECF No. 821 Exhs. 1 & 2, at 8-9.

                     2.       The Proposed Settlement Terms

               The settlement agreements provide that Wilmington Trust will pay $200,000,000

and KPMG will pay $10,000,000. Class Members who submit a valid claim form will be

reimbursed a pro rata share of the settlement funds in accordance with the proposed Plan of

Allocation.

               The Plan of Allocation is a method of weighing the claims of the claimants

against one another to make pro rata allocations of the settlement funds based on the timing of

and amount of Wilmington Trust stock each claimant purchased. Each claimant’s Recognized

Loss Amount will be based primarily on the difference between the amount of artificial inflation

in the prices of Wilmington Trust common stock at the time of acquisition and at the time of

sale, or the difference between the actual purchase price and the sale price.

               The settlement agreements and notices provided that the settlement funds would

also be used to pay attorney’s fees not to exceed 28% of each settlement fund, and expenses and

costs of not more than $7,500,000. In the instant motions, Plaintiffs’ Counsel seek exactly 28%

in fees, and $6,845,500.88 in costs and expenses for themselves and Lead Plaintiffs.

               In exchange for the benefits provided by the settlement, settlement Class

Members agree to release all claims that they alleged or could have alleged in the action.

II.    DISCUSSION

               Under Federal Rule of Civil Procedure 23(e), the settlement of a class action

requires court approval. Fed. R. Civ. P. 23(e)(2). A district court may approve a settlement



herein shall in no event be excluded. Also excluded from the class are the persons and entities
that submitted a request for exclusion from the Class in connection with the Class Notice.
                                                 5
agreement only “after a hearing and on finding that it is fair, reasonable, and adequate.” Id. The

factual determinations necessary to make Rule 23 findings must be made by a preponderance of

the evidence. In re Hydrogen Peroxide Antitrust Litig., 552 F.3d 305, 320 (3d Cir. 2008). “The

decision of whether to approve a proposed settlement of a class action is left to the sound

discretion of the district court.” In re Prudential Ins. Co. Am. Sales Practice Litig. Agent Actions,

148 F.3d 283, 299 (3d Cir. 1998) (quoting Girsh v. Jepson, 521 F.2d 153, 156 (3d Cir. 1975)).

                Under Rule 23(h), at the conclusion of a successful class action, class counsel

may apply to a court for an award of attorney’s fees. The amount of an attorney’s fee award “is

within the district court’s discretion so long as it employs correct standards and procedures and

makes finding of fact not clearly erroneous[.]” Sullivan v. DB Invs., Inc., 667 F.3d 273, 329 (3d

Cir. 2011) (en banc) (internal quotation marks omitted).

        A.      Whether the Notice to the Class Members Was Adequate

                The Court must review the settlement notice procedures implemented by the

parties. In that notice of the class action was previously approved, the Court is only concerned

with notice of the settlements. Rule 23 includes two provisions concerning notice to the class

members.

                First, Rule 23(c)(2)(B) requires that class members be given the best notice

practicable under the circumstances, including individual notice to all potential class members

identifiable through reasonable efforts. Specifically, the Rule provides that such notice must, in

clear, concise, and plain language, state: (i) the nature of the action; (ii) the definition of the class

certified; (iii) the class claims, issues, or defenses; (iv) the class member’s right to enter an

appearance by an attorney; (v) the class member’s right to be excluded from the class; (vi) the




                                                    6
time and manner for requesting exclusion; and (vii) the binding effect of settlement on class

members. Fed. R. Civ. P. 23(c)(2)(B).

               Second, Rule 23(e) requires notification to all members of the class of the terms

of any proposed settlement. Fed. R. Civ. P. 23(e)(1). This “notice is designed to summarize the

litigation and the settlement” and “to apprise class members of the right and opportunity to

inspect the complete settlement documents, papers, and pleadings filed in the litigation.”

Prudential, 148 F.3d at 327 (internal quotation marks omitted).

               In the Court’s memorandum and order granting preliminary approval of the

settlement, the Court approved notice by direct mail, periodical publication, toll-free information

number, and a settlement-specific website. At that time, the Court reviewed the parties’ notice

program, including the language of the notices, and found that they were clear, included all

requisite information, and met the requirements of Rule 23(c)(2)(B) and (e).

               Epiq administered the approved notice program. An Epiq representative has

declared that 92,339 notice packets have been mailed since September 14, 2018. ECF No. 836

Exh. G. The representative further stated that 5,688 packets were returned as undeliverable. Id.

Of those, 1,512 had forwarding addresses and were re-mailed. Id. The notice was also published

as agreed and Epiq managed the toll free information number and the website. Id.

               Accordingly, the Court finds that the settlement notice program used in this case

satisfied Rule 23(c)(2)(B) and (e) and was reasonably calculated to apprise the Class of the

proposed settlements, the Class Members’ rights to object, and the applicability of a final

judgment on all participating Class Members. Fed. R. Civ. P. 23(c)(2)(B); Eisen v. Carlisle &

Jacquelin, 417 U.S. 156, 173 (1974).




                                                 7
        B.      Whether the Proposed Settlements Are Fair and Reasonable

                The court must approve the settlement of a class action and determine whether the

proposed settlement is “fair, adequate, and reasonable,” as required by Rule 23(e)(2). Prudential,

148 F.3d at 316-17. Ultimately, “[t]he decision of whether to approve a proposed settlement of a

class action is left to the sound discretion of the district court.” Girsh, 521 F.2d at 156. There is a

“presumption of fairness in reviewing a class settlement when: ‘(1) the negotiations occurred at

arm’s-length; (2) there was sufficient discovery; (3) the proponents of the settlement are

experienced in similar litigation; and (4) only a small fraction of the class objected.’” In re Nat'l

Football League Players Concussion Injury Litig., 821 F.3d 410, 436 (3d Cir.) (quoting In re

Cendant Corp. Litig., 264 F.3d 201, 233 (3d Cir. 2001)). Upon review of the circumstances of

the case, the Court concludes that the presumption of fairness applies here: after unsuccessful

formal mediation in 2012 and after the parties had taken two years of discovery, they began

serious arm’s-length negotiations amongst experienced class-action counsel. There were no

objections to the settlement.

                1.      The Girsh Factors

                In Girsh, the Third Circuit identified nine factors to be considered when

determining the fairness of a proposed settlement: (1) the complexity, expense, and likely

duration of the litigation; (2) the reaction of the class to the settlement; (3) the stage of the

proceedings and the amount of discovery completed; (4) the risks of establishing liability; (5) the

risks of establishing damages; (6) the risks of maintaining the class action through trial; (7) the

ability of the defendants to withstand a greater judgment; (8) the range of reasonableness of the

settlement fund in light of the best possible recovery; and (9) the range of reasonableness of the




                                                   8
settlement fund to a possible recovery in light of all the attendant risks of litigation. 521 F.3d at

157. The Court addresses the Girsh factors below, some individually, some together as a group.

                       a.      The Complexity, Expense, and Likely Duration of the Litigation

               The first Girsh factor is the complexity, expense, and likely duration of the

litigation, which aims to take into account the “probable costs, in both time and money, of

continued litigation.” Cendant Corp. Litig., 264 F.3d at 233 (internal quotation marks omitted).

               This case involved a number of highly complex issues, even for a securities

action, and counsel devoted substantial resources to consulting with experts to gather the highly

technical evidence. That complex and expensive work would have continued if the settlements

had not been reached. But for the settlements, the case would have required significant additional

expenses including detailed expert reports, cross-motions for summary judgment, motions in

limine, pre-trial documents and significant trial preparation, and almost certainly an appeal. The

Court concludes that this factor weighs in favor of the settlements.

                       b.      The Reaction of the Class to Settlement

               The second Girsh factor is the reaction of the class to the settlement. “In an effort

to measure the class’s own reaction to the settlement’s terms directly, courts look to the number

and vociferousness of the objectors.” In re Gen. Motors Corp. Pick-Up Truck Fuel Tank Prod.

Liab. Litig., 55 F.3d 768, 812 (3d Cir. 1995).

               There were no objections to the settlements or the request for fees and costs. Lead

Counsel contend that this is particularly remarkable in that 82% of Wilmington Trust shares are

owned by institutional investors who have the knowledge and resources to properly evaluate a

settlement and to object if necessary. The Court concludes that this factor weighs in favor of the

settlements.



                                                   9
                       c.       The Stage of the Proceedings

               The third factor to be considered is the stage of the proceedings and the amount of

discovery completed. This Girsh factor requires the Court to evaluate whether Plaintiffs had an

“adequate appreciation of the merits of the case before negotiating” settlement. Prudential, 148

F.3d at 319 (internal quotation marks omitted).

               After eight years of intense litigation which included significant discovery

(including the exchange of nearly 13 million documents and the taking of 39 depositions) and

certification of the Class, Lead Counsel and Lead Plaintiffs thoroughly understand the strengths

and weaknesses of the case. This factor weighs in favor of the settlements.

                       d.       The Risks of Continued Litigation

               The fourth, fifth, and sixth Girsh factors are the risks of establishing liability, the

risks of establishing damages, and the risks of maintaining the class action throughout the trial.

These factors “balance the likelihood of success and the potential damage award if the case were

taken to trial against the benefits of immediate settlement.” Prudential, 148 F.3d at 319. As to the

risks of establishing liability, this factor “examine[s] what the potential rewards (or downside) of

litigation might have been had class counsel elected to litigate the claims rather than settle them.”

Gen. Motors, 55 F.3d at 814. As to damages, this factor “attempts to measure the expected value

of litigating the action rather than settling it at the current time.” Cendant Corp. Litig., 264 F.3d

at 238–39 (quoting Gen. Motors, 55 F.3d at 816). Finally,

               [b]ecause the prospects for obtaining certification have a great
               impact on the range of recovery one can expect to reap from the
               [class] action, this factor [concerning the risks of maintaining the
               class action through trial] measures the likelihood of obtaining and
               keeping a class certification if the action were to proceed to trial.

In re Warfarin Sodium Antitrust Litig., 391 F.3d 516, 537 (3d Cir. 2004) (internal quotation

marks and citations omitted).
                                                  10
                 As discussed above, the parties have had sufficient opportunity to evaluate the

strengths and weaknesses of the case, including the risks of continuing the litigation. This is a

technical financial matter that would likely turn on highly complex expert testimony. While both

parties believe in the merits of their case, they understand the unpredictability of a case of this

type. Moreover, to support their fraud claims, Plaintiffs would have been required to establish

that Defendants acted intentionally or recklessly, which is very difficult to prove. See, e.g.,

Kalnit v. Eichler, 99 F. Supp. 2d 327, 345 (S.D.N.Y. 2000), aff’d, 264 F.3d 131 (2d Cir. 2001)

(“The element of scienter is often the most difficult and controversial aspect of a securities fraud

claim.”). Likewise, Plaintiffs would have had to establish that their losses were attributable to

Defendants’ fraud rather than upheaval in the market. The fact of a related criminal trial and

subsequent convictions also added significant delays, would have added risk and uncertainty in

litigating the action, and would have likely affected the financial recovery in this case. The risk

of class decertification would have been low, but such a risk did exist. Thus, the factors

regarding risks of establishing liability and damages weigh in favor of the settlement, while the

risk of decertification is neutral.

                        e.      The Ability of the Defendant to Withstand Greater Judgment

                 The seventh factor regards the ability of the defendant to withstand a greater

judgment. This factor is “most clearly relevant where a settlement in a given case is less than

would ordinarily be awarded but the defendant’s financial circumstances do not permit a greater

settlement,” Reibstein v. Rite Aid Corp., 761 F. Supp. 2d 241, 254 (E.D. Pa. 2011). That is not

the case here.

                 Defendants are capable of withstanding a larger judgment. However, they would

still not be required to pay more than the Class Members are entitled. See Warfarin, 391 F.3d at

538 (finding this factor irrelevant since the defendant would not have to pay more than what the
                                                  11
class members were owed). The Court finds that this factor does not weigh heavily for or against

the settlement. See, e.g., In re Processed Egg Prod. Antitrust Litig., No. 08-MD-2002, 2016 WL

3584632, at *16 (E.D. Pa. June 30, 2016) (“Even if the Court were to presume that the

defendants’ resources far exceeded the settlement amount, in light of the balance of the other

factors considered which indicate the fairness, reasonableness, and adequacy of the settlement,

the ability of the defendants to pay more, does not weigh against approval of the settlement.”).

                       f.      The Range of Reasonableness of the Settlement in Light of the
                               Best Possible Recovery and the Attendant Risks of Litigation

               The eighth and ninth factors are the range of reasonableness of the settlement

fund in light of the best possible recovery and the attendant risks of litigation. These factors

examine “whether the settlement represents a good value for a weak case or a poor value for a

strong case.” Warfarin, 391 F.3d at 538.

               Plaintiffs estimate that the Class suffered $530 million to $546 million in

recoverable damages and have provided expert calculations to support the estimate. ECF No. 836

Exh. B. Thus, the $210 million recovery is nearly 40% of the Class’ maximum likely recovery,

which Plaintiffs argue is far better than average. ECF No. 835 p. 8 (citing Cornerstone Research,

Securities Class Action Settlements: 2017 Review and Analysis, at 19-20 (2018) (providing that

the median recovery of damages in class action securities litigation in the Third Circuit from

2008-2017 was 5%)). The Court concludes this factor weighs in favor of the settlement

agreements.

               It is clear that upon balancing of the Girsh factors, they tip strongly in favor of the

settlement.

               2.      The Prudential Factors

               The Court also finds that the similar factors from Prudential, 148 F.3d at 323, are


                                                 12
met in this case. Those factors include:

        [1] the maturity of the underlying substantive issues, as measured by [among other
        things] . . . the extent of discovery on the merits, and other factors that bear on the
        ability to assess the probable outcome of a trial on the merits of liability and
        individual damages; [2] the existence and probable outcome of claims by other
        classes and subclasses; [3] the comparison between the results achieved by the
        settlement for individual class or subclass members and the results achieved – or
        likely to be achieved – for other claimants; [4] whether class or subclass members
        are accorded the right to opt out of the settlement; [5] whether any provisions for
        attorneys’ fees are reasonable; and [6] whether the procedure for processing
        individual claims under the settlement is fair and reasonable.

Id. at 323.

               As stated above, the issues are very mature and probable outcomes were

identified. There do not appear to be any other similar pending cases. Class Members were given

the opportunity to opt-out of the Class when it was certified. As discussed below, the fees and

costs sought are reasonable. Regarding the final factor, the court finds that the allocation of the

settlement funds to the individual Class Members is fair and reasonable. The allocation was

developed by the parties’ experts and includes a calculated loss amount for each relevant stock

purchase. Specifically, the loss amount equals the difference between the alleged artificial

inflation on the date of stock purchase and the alleged artificial inflation on the date of sale, or

the difference between the actual purchase price and the sale price, whichever is less. The

settlement funds will be allocated on a pro rata basis based on the relative size of the Class

Members’ loss.

               In that the Girsh and Prudential factors weigh in favor of the settlements, the

Court finds them fair and will approve the settlement agreements.

        D.     Attorney’s Fees, Costs, and Lead Plaintiffs’ Expenses

               When class counsel successfully settle a class action, they may apply for

reasonable attorney’s fees and nontaxable costs. Fed. R. Civ. P. 23(h). “[A] thorough judicial

                                                  13
review of fee applications is required in all class action settlements.” Gen. Motors, 55 F.3d at

819. The amount of the fee award “is within the district court’s discretion so long as it employs

correct standards and procedures and makes finding of fact not clearly erroneous[.]” Sullivan,

667 F.3d at 329 (internal quotation marks and citation omitted).

               Lead Counsel seek an attorney’s fee award in the amount of 28% of the settlement

fund, or $58.8 million, plus interest at the same rate as earned by the settlement fund. Counsel

also seeks reimbursement of $6,790,044.82 in litigation expenses while Lead Plaintiffs seek

$55,456.06 in costs and expenses related to time they spent on the case.

               Courts in the Third Circuit have repeatedly approved the percentage-of-recovery

method of awarding fees in common fund securities fraud cases “because it allows courts to

award fees from the fund ‘in a manner that rewards counsel for success and penalizes it for

failure.’” In re Rite Aid Corp. Sec. Litig, 396 F.3d 294, 300 (3d Cir. 2005) (quoting Prudential,

148 F.3d at 333). Courts should afford a presumption of reasonableness to fee requests submitted

pursuant to an agreement between a properly selected lead plaintiff and properly selected lead

counsel. In re Cendant Corp. Sec. Litig., 404 F.3d 173, 197 (3d Cir. 2005).

               In this case, the five Lead Plaintiffs agreed to the 28% attorney’s fee request.

Counsel exhaustively details the extensive work performed in this case in their declaration in

support of the motion, which includes the detailing of multiple rounds of voluminous motions to

dismiss, significant discovery and investigative efforts as well as related motion practice, the

successful certification of the Class, Plaintiffs’ Counsel’s work with experts, and significant

settlement negotiations. ECF No. 836.




                                                 14
               1.      The Gunter/Prudential Factors

               The Court has also determined that the Gunter/Prudential factors indicate that the

attorney’s fee request is fair and reasonable. See In re Diet Drugs, 582 F.3d at 541. The factors

are: (1) the size of the fund created and the number of beneficiaries; (2) the presence or absence

of substantial objections by members of the class to the settlement terms and/or fees requested by

counsel; (3) the skill and efficiency of the attorneys involved; (4) the complexity and duration of

the litigation; (5) the risk of nonpayment; (6) the amount of time devoted to the case by class

counsel; (7) the awards in similar cases; (8) the value of benefits attributable to the efforts of

class counsel relative to the efforts of other groups, such as government agencies conducting

investigations; (9) the percentage fee that would have been negotiated had the case been subject

to a private contingent fee arrangement at the time counsel was retained; and (10) any innovative

terms of settlement. Id.

                       a.      The Size of the Fund Created and the Number of Beneficiaries

               Plaintiffs’ Counsel have secured a recovery that provides for a payment of

$210,000,000, which accounts for nearly 40% of the Class’ maximum likely recoverable

damages. This is much higher than the Third Circuit median recovery of 5% of damages in class

action securities litigation. See ECF No. 835 p. 8 (citing Cornerstone Research, Securities Class

Action Settlements: 2017 Review and Analysis, at 19-20 (2018)). The Court concludes that this

factor weighs in favor of the request for fees.

                       b.      The Absence of Substantial Objections by Class Members

               The Class Members were on notice that Plaintiffs’ Counsel would apply for

attorney’s fees not to exceed 28% of the settlement fund and costs of not more than $7,500,000.

As stated, Plaintiffs’ Counsel has requested exactly 28% but has requested slightly less for their



                                                  15
and Lead Plaintiffs’ expenses. There were no objections to the settlement or the attorney’s fees

request. The Court concludes that this factor weighs in favor of the request for fees.

                       c.      The Skill and Efficiency of the Attorneys

               As stated above, Plaintiffs’ Counsel are highly experienced attorneys. The

significant amount of recovery in the settlement agreements attests to their efficiency. Defense

counsel was likewise skilled and experienced. Plaintiffs’ Counsel’s ability to successfully litigate

against and negotiate with them further shows Plaintiffs’ Counsel’s legal prowess. The Court

concludes that this factor weighs in favor of the request for fees.

                       d.      The Complexity and Duration of the Litigation

               As also detailed above, the case is very complex, even for a securities case, and

has taken, and would have continued to take, significant time to litigate. The Court concludes

that this factor weighs in favor of the request for fees.

                       e.      The Risk of Non-Payment

               Plaintiffs’ Counsel undertook this case on a contingent basis, taking the risk that

the litigation would yield little or no recovery and leave them uncompensated. Plaintiffs’

Counsel has also waited eight years to receive any payment. There were significant risks

involved in this complex case. The risks in the case were also discussed above and are

exhaustively documented in Lead Counsel’s declaration in support of their motion. ECF No. 836.

The Court concludes that this factor weighs in favor of the request for fees.

                       f.      The Amount of Time Devoted to the Case by Class Counsel

               Plaintiffs’ Counsel have identified 195,075.13 hours in the

prosecution of this litigation over eight years with a resulting lodestar of $79,976,223.50. They

also asserted $6,790,044.82 in litigation expenses for the benefit of the settlement Class. Counsel



                                                  16
proceeded through intensive discovery and motions practice including four rounds of motions to

dismiss, successfully moving for class certification, compelling substantial document production,

and settling only near the summary judgment deadline. There are over 800 docket entries in the

case. While the Court could disagree with the “billing payment” exercise in some of Counsels’

allocation of resources to certain tasks (too many lawyers assigned to accomplish certain tasks),

as a whole, the amount of time claimed is not unreasonable. The Court concludes that this factor

weighs in favor of the request for fees.

                       g.        Awards in Similar Cases

               Counsel seeks 28% of the settlement fund in fees. Regarding securities

settlements in the Third Circuit, this is a typical fee percentage. See In re Datatec Sys., Inc. Sec.

Litig., No. 04-CV-525 (GEB), 2007 WL 4225828, at *8 (D.N.J. Nov. 28, 2007) (providing that

fees of 25% to 33 1/3% of the recovery are typical in similar cases); see also In re: Genworth

Fin. Sec. Litig., No. 3:14-CV-682-JAG, 2016 WL 7187290, at *1 (E.D. Va. Sept. 26, 2016)

(approving 28% of the settlement fund for fees). The Court concludes that this factor weighs in

favor of the request for fees.

                       h.        The Value of Benefits Attributable to the Efforts of Class Counsel
                                 Relative to the Efforts of Other Groups, such as Government
                                 Agencies

               While there was an overlapping criminal investigation, the underlying events of

the civil action occurred two years before the charged criminal conduct and the criminal action

was narrower in scope than the civil action. Lead Counsel also obtained the settlement with

Wilmington Trust before the end of the criminal trial. As discussed at the July 2, 2018

preliminary approval hearing, it appears that most of the work in this case was done




                                                  17
independently of the government’s work in the criminal action. See ECF No. 826 pp. 36-37. The

Court concludes that this factor weighs in favor of the request for fees.

                       i.      The Percentage Fee that Would Have Been Negotiated Had the
                               Case Been Subject to a Private Contingent Fee Arrangement at the
                               Time Counsel Was Retained

               There is no indication that a 28% fee is not commensurate with any negotiated

fee. In fact, the Lead Plaintiffs have all authorized this number and support the fee request in

their declarations. See ECF No. 836 Exh. C. Moreover, the requested fee award is less than one-

third of the recovery, which is often cited as the market rate for contingent fee cases in litigation

in general. The Court concludes that this factor weighs in favor of the request for fees.

                       j.      Any innovative terms of settlement

               Lead Counsel does not specifically highlight any particularly innovative terms.

Thus, Court concludes that this factor is neutral.

               In that nearly all of the Gunter/Prudential factors favor the fee request (and none

disfavor it), the Court concludes that the fee request is fair and reasonable.4

               2.      Litigation Costs

               Plaintiffs’ Counsel also seek the reimbursement of $6,790,044.82 in litigation

expenses. Although high, Counsel has demonstrated that their expenses were necessary and the

fees paid to third-parties at market rates. These expenses relate to the management of documents,

expert fees, computerized research, photocopying, transcripts, postage, travel, and discovery

expenses. Expert fees alone were 68.8% of the total litigation expenses due to the highly



4
                 A lodestar cross-check indicates fairness as well. Plaintiffs’ Counsel provide that
their lodestar is $79,976,223.50 which is more than their request for $58.8 million. This results in
a negative multiplier of .74. Counsel have demonstrated through extensive documentation that
they and their staff have expended 195,075.13 hours on the litigation with reasonable attorney
hourly rates ranging from $295 to $1,250. See ECF No. 836 Exh. D.
                                                 18
technical and complicated nature of the subject matter. After examining the records provided by

Lead Counsel, the Court concludes that the expenses detailed appear to have been reasonably

necessary for the prosecution of the case and are, therefore, reasonable. See ECF No. 836 Exhs.

D & E; In re Viropharma Inc. Sec. Litig., No. CV 12-2714, 2016 WL 312108, at *18 (E.D. Pa.

Jan. 25, 2016) (providing that class counsel “are entitled to reimbursement of expenses that were

‘adequately documented and reasonable and appropriately incurred in the prosecution of the

class action’”) (quoting Abrams v. Lightolier, Inc., 50 F.3d 1204, 1225 (3d Cir. 1995)).

               3.      Reimbursement to Lead Plaintiffs under 15 U.S.C. § 78u-4(a)(4)

               Pursuant to 15 U.S.C. § 78u-4(a)(4), Lead Plaintiffs seek reimbursement of

$55,456.06 in costs and expenses related to time they spent on the case. Lead Counsel indicates

that this amount is not in the nature of an incentive award but is strictly reimbursement. See 15

U.S.C. § 78u-4(a)(4) ([A]n “award of reasonable costs and expenses (including lost wages)

directly relating to the representation of the class” may be made to “any representative party

serving on behalf of a class.”). Specifically, Coral Springs Police Pension Fund seeks $7,556.00,

Pompano Beach General Employees Retirement System seeks $11,538.24, St. Petersburg

Firefighters’ Retirement System seeks $22,109.00, and Merced County Employees’ Retirement

Association seeks $14,252.82.5 Lead Plaintiffs detail the hours of work performed by each of

them in their declarations and indicate that their employees took an active role in the litigation,

including reviewing significant pleadings and briefs, communicating regularly with Lead

Counsel, authorizing settlement discussions, monitoring the progress of settlement negotiations,

and approving the settlements. ECF No. 836 Exh. C. After reviewing the submitted materials, the




5
       Lead Plaintiff Automotive Industries Pension Trust Fund has not requested
reimbursement.
                                                 19
Court concludes that the reimbursement to Lead Plaintiffs provided for under the statute is

reasonable.

II.    CONCLUSION

               The Court concludes that notice was properly administered to the Class Members;

the case was hard-fought over an extended period of time between sophisticated parties and

counsel; and the settlement agreements are fair, reasonable, and adequate and, thus, the Court

will approve them. Further, the Court finds that the requests for Plaintiffs’ Counsel’s fees and

costs as well as reimbursement for Lead Plaintiffs’ relevant expenditures are reasonable. As a

result, the Court will grant Plaintiffs’ “Motion for Final Approval of Class Action Settlements

and Plan of Allocation” and Plaintiffs’ “Motion for an Award of Attorney’s Fees and

Reimbursement of Litigation Expenses.”

               Appropriate orders follow.




                                                20
